Exhibit 10.55

Portions of this exhibit marked [*] are omitted and are requested to be treated
confidentially.

LICENSE AGREEMENT

This LICENSE AGREEMENT is entered into this 22nd day of June 2006 (the
“EFFECTIVE DATE”) between Cedars-Sinai Medical Center, a California nonprofit
public benefit corporation, having an address at 8700 Beverly Blvd., Los
Angeles, California 90048 (“CSMC”) and Salix Pharmaceuticals, Inc., a
corporation organized and existing under the laws of the State of Delaware and
having an address at 1700 Perimeter Park Drive, Morrisville, North Carolina
27560-8404 (LICENSEE”).

WITNESSETH

WHEREAS, CSMC owns US Patent Application No. 11/234,516, entitled “Methods of
Treating Irritable Bowel Syndrome and Other Disorders Caused by Small Intestinal
Bacterial Overgrowth,” filed September 23, 2005 (the “PATENT APPLICATION”), and
US Patent No. 6,861,053, entitled “Methods of Diagnosing or Treating Irritable
Bowel Syndrome and Other Disorders Caused by Small Intestinal Bacterial
Overgrowth,” with an issue date of March 1, 2005 (the “PATENT” and collectively
with the PATENT APPLICATION, the “INVENTIONS”); and

WHEREAS, the INVENTIONS were developed by Dr. Henry C. Lin and Dr. Mark Pimentel
of CSMC; and

WHEREAS, CSMC is interested in licensing the INVENTIONS in a manner that will
benefit the public; and

WHEREAS, LICENSEE desires to obtain a license to use the INVENTIONS under the
terms and conditions set forth herein; and

WHEREAS, CSMC and LICENSEE intend that the execution, delivery, and performance
of this LICENSE AGREEMENT by each party, and the consummation of the
transactions contemplated hereunder, shall not at any time threaten CSMC’s
tax-exempt status under Section 501(c)(3) of the Internal Revenue Code and
Section 23701d of the California Revenue and Taxation Code, or cause CSMC to be
in default under any of CSMC’s issued and outstanding tax-exempt bonds;

NOW, THEREFORE, in consideration of the premises and mutual promises and
covenants contained in this LICENSE AGREEMENT and for good and valuable
consideration, it is agreed by and between CSMC and LICENSEE as follows:



--------------------------------------------------------------------------------

ARTICLE 1: DEFINITIONS

In addition to such terms defined elsewhere in this LICENSE AGREEMENT, the
following terms shall have the meanings described below.

1.1 “AFFILIATE” means (a) any person or entity which owns or controls at least
fifty percent (50%) of the equity or voting stock of LICENSEE, or (b) any person
or entity fifty percent (50%) of whose equity or voting stock is owned or
controlled by LICENSEE or (c) any person or entity of which at least fifty
percent (50%) of the equity or voting stock is owned or controlled by the same
person or entity owning or controlling at least fifty percent (50%) of LICENSEE.

1.2 “COMMERCIALLY REASONABLE EFFORTS” shall mean efforts and resources commonly
used in the industry for a product at a similar stage in its development or
product life and of similar market potential taking into account efficacy,
safety, the anticipated regulatory authority approved labeling, the
competitiveness of alternative products in the marketplace, the patent and other
proprietary position of the product, the likelihood of regulatory approval, the
profitability of the product including the royalties payable to licensors of
patent rights, alternative products (of either a Third Party or LICENSEE) and
other relevant factors. COMMERCIALLY REASONABLE EFFORTS shall be determined on a
market-by-market basis for a particular product, and it is anticipated that the
level of effort will change over time, reflecting changes in the status of the
LICENSED PRODUCT and the market involved.

1.3 “FIRST COMMERCIAL SALE” means the first sale of a LICENSED PRODUCT (as
defined below) by LICENSEE, an AFFILIATE, or any sublicensee of either of the
foregoing after receipt of United States Food and Drug Administration (“FDA”)
approval on the use of RIFAXIMIN as an indication for Irritable Bowel Syndrome
(“IBS”), for which the proceeds of such sale qualify as NET SALES (as defined
below) (or would qualify if such sublicensee’s sale thereof had been made by
LICENSEE or an AFFILIATE).

1.4 “IMPROVEMENT” means any modification, enhancement, or improvement, occurring
either before or after the Effective Date, of any INVENTION or any other
invention described in the PATENT RIGHTS, the manufacture, use, or sale of which
modification, enhancement, or improvement would, but for the licenses granted
hereunder, infringe one or more claims of the PATENT RIGHTS.

1.5 “LICENSED FIELD” means the use of RIFAXIMIN to treat any disease state
claimed in whole or in part by a VALID CLAIM contained in the PATENT RIGHTS. It
is the intent of the parties that the Licensed Field will not include any use of
the Patent Rights or Licensed Technology for diagnostic purposes.

1.6 “LICENSED PRODUCTS” means: (a) any method or process, composition, product,
or component part thereof claimed in whole or in part by a VALID CLAIM contained
in the PATENT RIGHTS, whose manufacture, use, sale, offer for sale or
importation would, but for the license(s) granted in this LICENSE AGREEMENT,
infringe on the PATENT RIGHTS in the country of sale; and (b) RIFAXIMIN sold by
LICENSEE or its AFFILIATES.

1.7 “LICENSED TECHNOLOGY” means any unpublished research and development
information, know-how, and technical data in the possession of CSMC prior to or
following the EFFECTIVE DATE of this LICENSE AGREEMENT, which relates to and is
necessary for the practice of the INVENTIONS in the LICENSED FIELD and which
CSMC has the right to provide to LICENSEE.

 

2



--------------------------------------------------------------------------------

1.8 “LICENSED TERRITORY” means the entire world.

1.9 “NET SALES” means the total invoiced sales price and/or value of other
consideration received for LICENSED PRODUCTS and sold by LICENSEE or an
AFFILIATE thereof after FDA approval on the use of RIFAXIMIN as an indication
for IBS less (a) sales taxes or other taxes, (b) actual shipping and insurance
costs paid to a THIRD PARTY, (c) actual rebates, credits, or refunds for
returned or defective LICENSED PRODUCTS, (d) trade discounts and quantity
discounts or retroactive price reductions, (e) rebates, credits, and chargeback
payments (or the equivalent thereof) actually granted to managed health care
organizations, wholesalers, or to federal, state/provincial, local and other
governments, including their agencies, purchasers, and/or reimbursers, or to
trade customers, and (f) any import or export duties, tariffs, or similar
charges incurred with respect to the import or export of LICENSED PRODUCTS into
or out of any country in the LICENSED TERRITORY. LICENSED PRODUCTS will be
considered “sold” when put into use, sold, leased or otherwise transferred and a
“sale” shall be deemed to have occurred upon first use, shipment, invoicing or
receipt of payment, whichever shall first occur. Notwithstanding the foregoing,
NET SALES shall not include, and shall be deemed zero with respect to, (1) the
actual distribution of reasonable quantities of promotional samples of LICENSED
PRODUCTS, (2) LICENSED PRODUCTS provided for clinical trials or research
purposes at cost or at no charge, or (3) LICENSED PRODUCTS provided to a
sublicensee or other strategic partner under an agreement in which LICENSEE (or
an AFFILIATE) shall be receiving royalties or other consideration upon which
LICENSEE must pay certain amounts to CSMC under Section 3.6. For purposes of
clarification, NET SALES shall not include any revenue received in connection
with the sale of LICENSED PRODUCTS prior to FDA approval of the use of RIFAXIMIN
as an indication for IBS.

Notwithstanding the foregoing, in the event that LICENSED PRODUCTS are sold by
LICENSEE as part of a combination product or bundled product (“Combination
Product”), the NET SALES of such product, for the purposes of determining
royalty payments due under this LICENSE AGREEMENT, shall be determined by
multiplying the NET SALES (as originally defined above) of the combination
product by the fraction A/(A+B), where A is the average sale price of the
LICENSED PRODUCT when sold separately in finished form in any country in which
the Combination Product is sold and B is the average sale price of the other
product(s) included in the Combination Product when sold separately in finished
form, so that A+B is the average sale price of the Combination Product(s)
together, in the country in which the Combination Product is sold, in each case
during the applicable royalty reporting period in which sales of both occurred
or, if sales of both the LICENSED PRODUCT and the other product(s) did not occur
in such period, then in the most recent royalty reporting period in which sales
of both occurred. In the event that such average sale price cannot be determined
for both the LICENSED PRODUCT and such other product(s) in the Combination
Product, NET SALES for the purposes of determining royalty payments with respect
to such Combination Product shall be mutually agreed by the parties based on the
relative value contributed by each component, such agreement not to be
unreasonably withheld.

1.10 “PATENT RIGHTS” means the PATENT APPLICATION, PATENT, and any IMPROVEMENTS
owned or controlled by CSMC prior to or during the term of this LICENSE
AGREEMENT, as well as any continuations, continuations-in-part, divisionals,
provisionals,

 

3



--------------------------------------------------------------------------------

continued prosecution applications, reexaminations, renewals, extensions,
request for continued examinations, patents, or reissues thereof, and any
foreign counterpart of any of the foregoing which are owned or controlled by
CSMC prior to or during the term of this LICENSE AGREEMENT.

1.11 “RIFAXIMIN” means rifaximin, any pharmaceutical equivalents, salts and
derivatives thereof.

1.12 “THIRD PARTY” means any natural person, corporation, general partnership,
limited partnership, limited liability company, joint venture, proprietorship or
other de jure entity organized under the laws of any jurisdiction who is not a
party to this LICENSE AGREEMENT or an AFFILIATE of a party to this LICENSE
AGREEMENT.

1.13 “VALID CLAIM” means (a) a claim included in the PATENT RIGHTS, which has
not been pending for longer than ten years after the FIRST COMMERCIAL SALE of a
Product; or (b) a claim in an issued patent included within the PATENT RIGHTS,
which claim has not (i) lapsed, been canceled or become abandoned, (ii) been
declared invalid or unenforceable by a non-appealable or unappealed decision or
judgment of a court or other appropriate body or authority of competent
jurisdiction, or (iii) been admitted to be invalid or unenforceable through
reissue, disclaimer or otherwise.

ARTICLE 2: GRANT OF LICENSE

2.1 CSMC hereby grants to LICENSEE and its AFFILIATES to the extent of the
LICENSED TERRITORY an exclusive license under the PATENT RIGHTS to make, have
made, use, sell and have sold, and import LICENSED PRODUCTS in the LICENSED
FIELD, with the right to sublicense, subject to all the terms and conditions of
this LICENSE AGREEMENT. CSMC hereby grants to LICENSEE and its AFFILIATES to the
extent of the LICENSED TERRITORY a nonexclusive license to use the LICENSED
TECHNOLOGY as necessary to exploit all rights granted with respect to the PATENT
RIGHTS in the LICENSED FIELD, with the right to sublicense, subject to all the
terms and conditions of this LICENSE AGREEMENT. CSMC shall promptly disclose to
LICENSEE all LICENSED TECHNOLOGY.

2.2 Notwithstanding the exclusive license granted in Section 2.1, CSMC reserves
the right to practice any PATENT RIGHTS solely for its own internal,
not-for-profit research (including, but not limited to, obtaining and using
research funding from funding agencies), public service, teaching, clinical use
and educational purposes, without payment of royalties, provided that the
exercise of such reserved rights by CSMC shall not be on behalf of, sponsored
with funding received from, or subject to any intellectual property rights
granted to any commercial THIRD PARTY. Such rights shall include the right to
practice the PATENT RIGHTS in connection with collaborative research in the
LICENSED FIELD with THIRD PARTIES which are not competitors of LICENSEE, subject
to LICENSEE’s consent, not to be unreasonably withheld, provided that such THIRD
PARTIES practice the PATENT RIGHTS solely for their own internal and
not-for-profit research, public service, teaching, clinical use and educational
purposes. Notwithstanding anything in this LICENSE AGREEMENT to the contrary, no
restriction is intended to apply to CSMC’s use of the PATENT RIGHTS outside of

 

4



--------------------------------------------------------------------------------

the LICENSED FIELD and accordingly no such use will be subject to LICENSEE’s
consent. Furthermore, CSMC shall be free to publish LICENSED TECHNOLOGY as it
sees fit, provided that: (i) CSMC shall provide LICENSEE with a manuscript of
any proposed paper or an abstract of any proposed presentation describing any
INVENTIONS or technology claimed or described in the PATENT RIGHTS at least
sixty (60) days prior to its submission for publication or presentation; and
(ii) as reasonably requested by LICENSEE, CSMC shall instruct its patent counsel
to make such patent filings or conduct the prosecution of the patents and patent
applications included in the PATENT RIGHTS as appropriate prior to publication
or presentation of such material to prevent the loss of any rights granted under
this LICENSE AGREEMENT.

2.3 Notwithstanding the foregoing, any and all licenses and other rights granted
hereunder are limited by and subject to the rights and requirements of the
United States Government which arise out of its sponsorship of the research
which led to the conception or reduction to practice of the INVENTIONS covered
by PATENT RIGHTS. The United States Government is entitled, as a right, under
the provisions of 35 U.S.C. §§ 200-212 and applicable regulations of Title 37 of
the Code of Federal Regulations, to a non-exclusive, nontransferable,
irrevocable, paid-up license to practice or have practiced for or on the behalf
of the United States Government any of the PATENT RIGHTS throughout the world
and LICENSEE agrees to comply and require compliance therewith.

2.4 Subject to the provisions of Section 1.10 and Article 2, LICENSEE
acknowledges and agrees that CSMC expressly retains and reserves any and all
right, title and interest in and to any other intellectual property and,
accordingly, except to the extent explicitly granted hereunder, no license to
any other intellectual property is granted to Licensee under this Agreement.

ARTICLE 3: CONSIDERATION

3.1 As partial consideration for the exclusive worldwide license granted
LICENSEE under this LICENSE AGREEMENT, LICENSEE shall pay CSMC a license fee
(“License Fee”) of One Million Two Hundred Thousand Dollars ($1,200,000), which
shall be payable in [*] payments of [*] Dollars each. The [*] payments shall be
due on [*] and [*]. If the scheduled due date falls on a Saturday or Sunday or a
holiday recognized by the federal government, the due date shall be
automatically deferred to the first immediately following business day. With
respect to the License Fee, it is understood and agreed by the parties that
(i) [*] Dollars ($[*]) shall be considered to be an up-front, non-refundable and
irrevocable licensing fee; and (ii) [*] Dollars ($[*]) shall be considered a
pre-paid, non-refundable and irrevocable royalty applicable as a credit towards
royalty amounts due and payable, if any, pursuant to

 

[*] Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

5



--------------------------------------------------------------------------------

Section 3.3 hereinafter. Furthermore, it is understood and agreed to by the
parties that in the event that this Agreement terminates for any reason, all
payment obligations set forth above in this Section 3.1 shall terminate, except
for those [*] payments of [*] Dollars each, which have accrued prior to the date
of termination.

3.2 LICENSEE shall reimburse CSMC for reasonable and necessary, documented costs
(including attorneys’ fees) arising out of or related to the preparation,
filing, prosecution and maintenance of patents or patent applications included
in the PATENT RIGHTS (“PATENT COSTS”). The reimbursement of the PATENT COSTS
shall be non-refundable and shall not exceed [*] Dollars ($[*]). Reimbursement
of PATENT COSTS under this LICENSE AGREEMENT shall commence and be due within
thirty (30) days of the receipt of reasonable supporting documentation by
LICENSEE.

3.3 LICENSEE will pay CSMC a royalty as follows:

(a) Upon LICENSEE’S receipt of FDA approval for the use of RIFAXIMIN as an
indication for IBS, LICENSEE shall pay a royalty of [*] percent ([*]%) of NET
SALES of LICENSED PRODUCTS.

(b) At such time as LICENSEE has received FDA approval for the use of RIFAXIMIN
as an indication for IBS and the [*], the royalty payable under Section 3.3
shall be increased to [*]%.

LICENSEE shall pay to CSMC said royalties on the NET SALES of LICENSED PRODUCTS
concurrently with the making of quarterly written reports as provided in Article
4 below.

3.4 Only one royalty shall be payable with respect to any LICENSED PRODUCT
regardless of whether it or its use or method of manufacture is covered by one
or more PATENT RIGHTS.

3.5 In the event that:

(a) a LICENSED PRODUCT is deemed by a final, unappealable decision of a court of
competent jurisdiction to infringe a claim of a patent(s) owned or controlled by
a THIRD PARTY in any given country, and LICENSEE, an AFFILIATE thereof, or any
sublicensee licenses such patent(s) in settlement of such claims (“INFRINGEMENT
LICENSE”), or

(b) LICENSEE, an AFFILIATE thereof, or any sublicensee determines that it is
reasonably necessary or advisable to obtain a license to practice any THIRD
PARTY’s rights in order to exploit a LICENSED PRODUCT in any given country,
subject to CSMC’s consent, not to be unreasonably withheld (“NECESSARY
LICENSE”), then LICENSEE may deduct

 

[*] Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

6



--------------------------------------------------------------------------------

one hundred percent (100%) of any fees, milestones or royalties paid by
LICENSEE, an AFFILIATE thereof, or any sublicensee to THIRD PARTIES for
INFRINGEMENT LICENSES, NECESSARY LICENSES AND IMPROVEMENT LICENSES (or such
amounts paid by LICENSEE, an AFFILIATE thereof, or any sublicensee in settlement
of any related infringement action) from the amounts otherwise due to CSMC
pursuant to Section 3.3 hereof; provided, however, that, notwithstanding the
foregoing, the total amount due to CSMC under this LICENSE AGREEMENT with
respect to any particular calendar quarter shall not be reduced by more than
fifty percent (50%) as a result of any such adjustment, and any amounts not
deducted in a calendar quarter shall be carried forward for deduction in the
subsequent calendar quarter(s), subject to such fifty percent (50%) limitation
in each case.

3.6 Should a compulsory license be granted, or be the subject of a possible
grant, to a THIRD PARTY under the applicable laws of any country in the LICENSED
TERRITORY under the PATENT RIGHTS licensed hereunder, LICENSEE shall notify
CSMC, including any material information concerning such compulsory license, and
the running royalty rate payable under Section 3.3 for sales of LICENSED
PRODUCTS in such country will be adjusted to equal any lower royalty rate
granted to such THIRD PARTY for such country with respect to the sales of such
LICENSED PRODUCTS therein (the “COMPULSORY ROYALTY”), provided that: (i) during
such periods such THIRD PARTIES sell or offer for sale under the compulsory
license articles that compete with the LICENSED PRODUCTS then marketed and sold
by LICENSEE or its AFFILIATE in that country; and (ii) such COMPULSORY ROYALTY
shall remain subject to further adjustment consistent with Section 3.4 above.

3.7 In respect to sublicenses granted by LICENSEE under Article 6 below,
LICENSEE shall pay to CSMC an amount equal to [*] percent ([*]%) of all
sublicense payments to the extent received by LICENSEE directly and solely, as
reasonably determined by LICENSEE, as consideration for the grant of rights to
PATENT RIGHTS (“SUBLICENSING REVENUE”). SUBLICENSING REVENUE shall include
amounts received by LICENSEE which are actual sublicense payments or amounts
paid in lieu of royalty advances; provided, however, purchases of equity or debt
of LICENSEE, payments made in connection with research and development
agreements or collaborations, or other payments made by a sublicensee where
LICENSEE is obligated to perform services or to provide goods in connection with
such payment shall not be considered sublicense payments for purposes of this
LICENSE AGREEMENT.

3.8 All fees, royalties, and other payments due to CSMC under this LICENSE
AGREEMENT shall be made in United States Dollars. All royalties owing with
respect to NET SALES or SUBLICENSING REVENUE stated in currencies other than
U.S. dollars shall be converted at an exchange rate that is the arithmetic mean
of the opening telegraphic transfer selling and buying rate published by the
American East Coast edition of the Wall Street Journal on the day preceding the
payment. If by law, regulation or fiscal policy of any country, conversion from
that country’s currency into U.S. dollars is restricted or forbidden, written
notice thereof shall be given to CSMC and payment of amounts from that country
shall be made

 

[*] Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

7



--------------------------------------------------------------------------------

through such lawful means as CSMC shall designate, including, without
limitation, deposit of local currency in such recognized banking institution as
CSMC shall designate. When in any country the law or regulation prohibits both
the transmittal and the deposit of royalties on sales in that country, royalty
payments from that country will be suspended for as long as the prohibition is
in effect and, as soon as the prohibition ceases, all royalties that LICENSEE or
its AFFILIATES or sublicensees would have been obligated to pay, but for the
prohibition, will promptly be deposited or transmitted, as the case may be, to
the extent then allowed.

3.9 In the event royalty payments or fees are not received by CSMC when due,
LICENSEE shall pay to CSMC interest and charges at the lower of (a) the
then-current prime lending rate as published by the American East Coast edition
of the Wall Street Journal or (b) the maximum rate of interest allowed by law on
the royalties or fees overdue.

3.10 Fair Market Value. Both parties acknowledge and agree that the forms of
consideration provided for in Article 3 and other obligations of LICENSEE under
this LICENSE AGREEMENT constitute fair market value for the rights granted to
LICENSEE under this LICENSE AGREEMENT based on arms’-length negotiations between
the parties.

ARTICLE 4: REPORTS AND RECORDS

4.1 Following the FIRST COMMERCIAL SALE of a LICENSED PRODUCT or receipt of
SUBLICENSING REVENUE subject to royalties under Section 3.7, LICENSEE agrees to
make quarterly written reports to CSMC within sixty (60) days following the end
of each calendar quarter during the term of this LICENSE AGREEMENT, stating in
each such report, if and as applicable: (i) the number, description, internal
product number and aggregate selling prices of LICENSED PRODUCTS sold or
otherwise disposed of and the specific itemized deductions taken during the such
calendar quarter and upon which royalty is payable as provided in Section 3.3
hereof; (ii) the amount of any SUBLICENSING REVENUES listed by sublicense and
received upon which royalty is payable as provided in Section 3.6 hereof; and
(iii) the total number of uses (including the type of use) excluded from the
calculation of NET SALES as defined in clauses (2) and (3) of Section 1.8
hereof. The first such report shall include all such LICENSED PRODUCTS so sold
or otherwise disposed of, and all such SUBLICENSING REVENUE received, prior to
the date of such report.

4.2 LICENSEE will keep complete, true and accurate books of account and records
for the purpose of showing the derivation of all amounts (i) payable to CSMC
under this LICENSE AGREEMENT and (ii) spent by LICENSEE as a part of its
COMMERCIALLY REASONABLE EFFORTS required under this LICENSE AGREEMENT. Such
books and records will be kept at LICENSEE’s principal place of business for at
least five (5) years following the end of the calendar quarter to which they
pertain, and will be open no more than once each calendar year for inspection by
an independent certified public accountant reasonably acceptable to LICENSEE
acting on behalf of CSMC for the purpose of verifying LICENSEE’s royalty
statements or LICENSEE’s compliance in other respects with this LICENSE
AGREEMENT. The representative will be obliged to treat as confidential all
relevant matters but shall be free to disclose all conclusions of any such
inspection(s) to CSMC and support such conclusions with underlying confidential
information if challenged by LICENSEE, provided that all such disclosures shall
be maintained as confidential by such representative and CSMC with respect to
THIRD PARTIES.

 

8



--------------------------------------------------------------------------------

4.3 Inspections made under Section 4.2 shall be at the expense of CSMC, unless
an underpayment to CSMC exceeding [*] dollars ($[*]) is discovered in the course
of any such inspection, whereupon the actual, documented costs of such
inspection shall be paid by LICENSEE. LICENSEE will promptly pay to CSMC the
full amount of any underpayment, together with interest thereon at the lower of
(a) [*] percent ([*]%) per month pro-rated, or (b) the maximum rate of interest
allowed by law.

ARTICLE 5: DUE DILIGENCE

5.1 LICENSEE shall use its COMMERCIALLY REASONABLE EFFORTS and due diligence to
proceed with the research, development, and commercial exploitation of LICENSED
PRODUCTS during the term of this LICENSE AGREEMENT as provided in more detail in
Schedule “X” hereto. In making any determination regarding such efforts and
diligence, CSMC shall take into account the normal course of such programs
conducted with sound and reasonable business practices and judgment and shall
take into account the reports provided hereunder by LICENSEE. In the event that
CSMC believes that LICENSEE is not engaged in COMMERCIALLY REASONABLE EFFORTS,
CSMC shall promptly notify LICENSEE in writing and provide the basis for such
belief. The parties will then enter good faith negotiations to discuss what
additional steps LICENSEE should take to meet the requirement of COMMERCIALLY
REASONABLE EFFORTS.

5.2 In particular, LICENSEE will expend a minimum of $[*] per calendar year
(such amount to be adjusted pro rata for any partial calendar year) (i) to seek
and obtain regulatory approval for LICENSED PRODUCTS (as defined in section
1.6(a) hereof) and (ii) develop and commercialize LICENSED PRODUCTS as soon as
practicable, as well as to achieve milestones that will be mutually agreed upon
and consistent with COMMERCIALLY REASONABLE EFFORTS. LICENSEE shall also be
responsible for obtaining all requisite regulatory approvals needed to use or
sell LICENSED PRODUCTS in the LICENSED FIELD in the LICENSED TERRITORY on a
mutually acceptable timetable consistent with COMMERCIALL REASONABLE EFFORTS and
will present to CSMC a business and marketing plan for development and
commercial exploitation of LICENSED PRODUCTS as contemplated by this LICENSE
AGREEMENT. LICENSEE and CSMC shall negotiate in good faith the due date for such
business and marketing plan.

5.3 LICENSEE acknowledges that it is important to CSMC, and a requirement of the
United States Government under Title 35, Section 203 of the United States Code,
that LICENSEE pursue the development, commercialization and marketing of
LICENSED PRODUCTS and otherwise exercise COMMERCIALLY REASONABLE EFFORTS to
maximize the value of this LICENSE AGREEMENT to CSMC. LICENSEE shall be deemed
to

 

[*] Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

9



--------------------------------------------------------------------------------

have exercised COMMERCIALLY REASONABLE EFFORTS to maximize the value of this
LICENSE AGREEMENT to CSMC, and the due diligence requirements of this Article 5
shall be deemed to have been met, if LICENSEE uses COMMERCIALLY REASONABLE
EFFORTS to meet the respective requirements set forth on Schedule “X” hereto,
with each such requirement being deemed a separate and independent condition
(each, a “Milestone”). Within sixty (60) days after each anniversary of the
EFFECTIVE DATE, LICENSEE shall prepare and deliver to CSMC an annual written
report (to be certified by an executive officer of LICENSEE) indicating its
achievement of the Milestones. If LICENSEE fails to use COMMERCIALLY REASONABLE
EFFORTS to achieve any Milestone designated in Schedule “X” hereto, CSMC may, at
its option and as its sole remedy for LICENSEE’s breach of this Section 5.3,
exercise CSMC’s rights as set forth in Section 5.4.

5.4 If LICENSEE has, in CSMC’s reasonable judgment, failed to exercise
COMMERCIALLY REASONABLE EFFORTS to achieve any Milestone and LICENSEE, in its
reasonable judgment, believes that COMMERCIALLY REASONABLE EFFORTS have been
undertaken, the parties shall use good faith efforts to settle such controversy,
dispute or claim amicably between themselves. Should the parties fail to reach a
mutually acceptable settlement of any controversy, dispute or claim that may
arise out of or in connection with this Section 5 after a period of sixty
(60) days, the breach, termination or validity thereof (other than with respect
to patent validity or patent infringement) shall be settled by final and binding
arbitration pursuant to the Commercial Arbitration Rules of the American
Arbitration Association (“AAA”) as herein provided. One arbitrator shall be
appointed under the rules of the AAA. The place of arbitration shall be in Los
Angeles, California and the arbitration proceedings shall be held in English.
The procedural law of the State of California shall apply where the AAA Rules
are silent. The award of the arbitrator shall be final and judgment upon such an
award may be entered in any competent court or application may be made to any
competent court for judicial acceptance of such an award and order of
enforcement. Notwithstanding the foregoing, nothing contained herein shall
prevent either party from seeking equitable relief from any State or Federal
Court pending the establishment of or a decision by the arbitrator. In the event
of any action at law or in equity between the parties hereto to enforce any of
the provisions hereof, the unsuccessful party to such litigation or arbitration
shall pay to the successful party all reasonable costs and expenses, including
reasonable attorneys’ fees, incurred therein by such successful party; and if
such successful party shall recover a judgment in any such action or proceeding,
such reasonable costs, expenses and attorneys’ fees may be included in and as
part of such judgment. Notwithstanding anything herein to the contrary, this
Section 5.4 shall only apply to LICENSEE’s failure to exercise COMMERCIALLY
REASONABLE EFFORTS to achieve a Milestone if CSMC has provided LICENSEE with a
BREACH NOTICE (as defined in Section 7.2) with respect to such failure, and
LICENSEE has not cured such failure within the ninety (90) day period following
LICENSEE’s receipt of the BREACH NOTICE.

ARTICLE 6: SUBLICENSING

6.1 LICENSEE may sublicense any or all of the rights licensed hereunder;
provided, however, that LICENSEE may not enter into any sublicensing arrangement
prior to the receipt of FDA approval on the use of RIFAXIMIN as an indication
for IBS without first obtaining the prior written consent of CSMC, which consent
will not be unreasonably withheld.

 

10



--------------------------------------------------------------------------------

6.2 LICENSEE shall require that all sublicenses be materially consistent with
the terms, conditions and limitations of this LICENSE AGREEMENT. CSMC agrees
that all such sublicenses shall survive termination of this LICENSE AGREEMENT
and will automatically be assigned to CSMC upon such termination in the event
this LICENSE AGREEMENT is terminated, to the extent (i) provided for in such
each sublicense and (ii) such sublicense does not impose any obligations on CSMC
not imposed on CSMC herein.

6.3 Upon execution of each sublicense agreement, LICENSEE shall provide a copy,
in confidence, to CSMC. LICENSEE agrees to be fully responsible for the
performance of any sublicensees hereunder, including, but not limited to, that
the activities of any sublicensee of LICENSEE shall be deemed the acts of
LICENSEE for purposes of satisfying LICENSEE’s obligations under Article 5
above.

ARTICLE 7: TERM AND TERMINATION

7.1 The term of this LICENSE AGREEMENT shall begin on the EFFECTIVE DATE and
continue until (i) this LICENSE AGREEMENT is terminated as provided herein or,
(ii) on a country-by-country basis, the expiration of the last to expire of the
PATENT RIGHTS in each country in which a patent included in the PATENT RIGHTS
may have issued. Upon expiration of this LICENSE AGREEMENT due to the expiration
of the last-to-expire of all patents included in the PATENT RIGHTS with respect
to a particular country, LICENSEE shall have the perpetual, unrestricted,
fully-paid, royalty-free right, with rights of sublicense, to make, use, and
sell, lease, or otherwise dispose of LICENSED PRODUCTS in such country.

7.2 It is expressly agreed that, notwithstanding the provisions of any other
section of this LICENSE AGREEMENT, if LICENSEE should materially breach a
provision of this LICENSE AGREEMENT except for breaches of Section 5.3, the
provisions of this Section 7.2 shall prevail:

(i) In the event LICENSEE fails to cure any breach to the reasonable
satisfaction of CSMC within ninety (90) days of receipt of written notice from
CSMC describing a breach (“BREACH NOTICE”) then CSMC will have the right, in its
sole and absolute discretion, to terminate this LICENSE AGREEMENT or render it
non-exclusive immediately upon further written notice to LICENSEE, provided that
such further written notice must be given by CSMC within thirty (30) days of the
expiration of the ninety (90) period established above; or

(ii) In the event that LICENSEE believes that a particular breach is not curable
within the specified ninety (90) day period, LICENSEE shall, before the end of
the ninety (90) day period stated in the BREACH NOTICE, provide written
notification to CSMC accompanied by a detailed plan for LICENSEE to cure the
breach, requesting CSMC’s consent to proceed with the proposed plan, which
consent shall not be unreasonably withheld. Upon the receipt of CSMC’s consent,
LICENSEE shall immediately initiate COMMERCIALLY REASONABLE EFFORTS to cure the
breach consistent with the proposed plan within the time period approved by CSMC
in the request for additional time. In the event LICENSEE fails to cure the
relevant breach to the reasonable

 

11



--------------------------------------------------------------------------------

satisfaction of CSMC within the time period approved by CSMC in the request for
additional time pursuant to this Section 7.2(ii), then CSMC will have the right,
in its sole and absolute discretion, to terminate this LICENSE AGREEMENT or
render it non-exclusive immediately upon further written notice to LICENSEE,
provided that such further written notice must be given by CSMC within thirty
(30) days of the expiration of the time period approved by CSMC in the request
for additional time.

For the purposes of this Section 7.2, a “material breach” is a violation of or
failure to keep or perform any material covenant, condition, or undertaking of
this LICENSE AGREEMENT, including, but not limited to, the failure to deliver to
CSMC any royalty or other payment at the time or times that the same should be
due to CSMC under this LICENSE AGREEMENT, failure to provide reports as
specified in Section 4.2, failure to perform the due diligence obligations in
Section 5, and failure to possess and maintain insurance as set forth in
Section 11.3.

7.3 This Agreement shall terminate automatically if LICENSEE shall enter into a
liquidating bankruptcy, be adjudged insolvent, liquidate, dissolve and/or if the
business of LICENSEE shall be placed in the hands of a receiver, assignee, or
trustee, whether by voluntary act of LICENSEE or otherwise; provided, however,
that if any such action is involuntary, termination shall not take place unless
the action is not reversed within thirty (30) days. Further, LICENSEE shall give
CSMC at least forty-five (45) days’ prior written notice before LICENSEE
initiates any bankruptcy proceeding, and CSMC shall have the right to terminate
this Agreement immediately upon receipt of such notice.

7.4 LICENSEE may terminate this LICENSE AGREEMENT at any time upon giving
written notice of not less than ninety (90) days to CSMC.

7.5 Upon cancellation of this LICENSE AGREEMENT or upon its termination in whole
or in part, LICENSEE shall provide CSMC with a written inventory of all LICENSED
PRODUCTS in the process of manufacture by or on behalf of LICENSEE, in use by
LICENSEE, or under LICENSEE’S exclusive control. LICENSEE shall have the
privilege of completing the manufacture and disposing of any such LICENSED
PRODUCTS within a period of one year following such termination subject to
payment of the royalty obligations set forth herein. LICENSEE will also have the
right to complete performance of all contracts: (i) for the marketing, sale, or
manufacture of LICENSED PRODUCTS; and (ii) requiring use of LICENSED TECHNOLOGY,
any technology claimed in PATENT RIGHTS, or LICENSED PRODUCTS, within such one
year period. All LICENSED PRODUCTS which are not disposed of as provided above
shall be disposed of in a reasonable manner as determined by LICENSEE in its
sole reasonable discretion and at LICENSEE’s sole expense.

7.6 Any termination or cancellation under any provision of this LICENSE
AGREEMENT shall not relieve LICENSEE of its obligation to pay any royalty or
other fees (including attorneys’ fees pursuant to Section 3.2 hereof) due or
owing at the time of such termination or cancellation.

 

12



--------------------------------------------------------------------------------

ARTICLE 8: PATENT PROSECUTION AND MAINTENANCE

8.1 Subject to CSMC’s right of reimbursement in Section 3.2 and LICENSEE’s
election in Section 8.2, LICENSEE shall bear the cost of all reasonable,
documented patent expenses, past and future, associated with the preparation,
filing, prosecuting, issuance and maintenance of U.S. Patent applications and
U.S. Patents included within the PATENT RIGHTS; provided, however, that
LICENSEE’s shall not be obligated in the aggregate in excess of $[*]. Such
filings and prosecution shall be by counsel of CSMC’s choosing and shall be in
the name of CSMC. CSMC shall keep LICENSEE advised as to the prosecution of such
applications by forwarding, and directing CSMC’s patent counsel to forward, to
LICENSEE copies of all official correspondence, (including, but not limited to,
applications, office actions, responses, etc.) relating thereto. LICENSEE shall
have the right to comment and advise CSMC and its counsel as to the conduct of
such prosecution and maintenance, provided, however, that CSMC shall have the
right to make the final decisions for all matters associated with such
prosecution and maintenance. Notwithstanding the foregoing, CSMC shall not
abandon prosecution of any patent application or maintenance of any issued
patent included in the PATENT RIGHTS without first giving LICENSEE written
notice at least sixty (60) days prior to the date on which such patent
application or patent will become abandoned, and shall allow LICENSEE to assume
prosecution of any such patent application, or maintenance of any such patent,
at LICENSEE’s own expense and with counsel of its choosing.

8.2 As regards prosecution and maintenance of foreign patent applications
corresponding to the PATENT RIGHTS, LICENSEE shall designate in writing that
country or those countries, if any, in which LICENSEE desires such corresponding
patent application(s) to be filed. LICENSEE shall pay all reasonable, documented
costs and legal fees associated with the preparation, filing, prosecuting,
issuance and maintenance of such designated foreign patent applications and
foreign patents pursuant to Section 3.2. All such applications shall be in
CSMC’s name.

8.3 (a) By written notification to CSMC at least thirty (30) days in advance of
any filing or response deadline, or fee due date, LICENSEE may elect not to have
a patent application filed in any particular foreign country or not to pay
expenses associated with prosecuting or maintaining any such patent application
or patent, provided that LICENSEE pays for all reasonable, documented costs
incurred up to CSMC’s receipt of such notification. Upon such notice with
respect to any foreign country, CSMC may file, prosecute, and/or maintain such
patent applications or patents at its own expense and for its own benefit, and
any rights or license granted hereunder with respect to such PATENT RIGHTS,
shall terminate.

(b) Notwithstanding the foregoing, in the event that CSMC should desire to
license any such foreign PATENT RIGHTS for which LICENSEE’s rights have
terminated pursuant to 8.3(a) (the “CSMC Foreign Patent Rights”), CSMC shall
first provide LICENSEE with a thirty (30) day period (the “Notice Period”) for
the LICENSEE to provide a written notice to CSMC of LICENSEE’s desire to license
such rights pursuant to the terms of this Agreement. Upon CSMC’s receipt of such
notice from LICENSEE, the CSMC Foreign Patent Rights shall

 

[*] Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

13



--------------------------------------------------------------------------------

become part of the PATENT RIGHTS hereunder and LICENSEE shall become liable for
all royalty obligations with respect to such rights and shall promptly reimburse
CSMC for all its documented costs incurred with respect to such rights. If CSMC
does not receive a notice provided by LICENSEE prior to expiration of the Notice
Period, then for a period of one hundred eighty (180) days following the
expiration of the Notice Period, CSMC may license such CSMC Foreign Patent
Rights to a third party on terms not more favorable to the third party than the
terms set forth herein. If CSMC does not enter into a license agreement with a
third party prior to the end of the one hundred eighty (180) day period, CSMC
shall repeat the process set forth in this Section 8.3(b) with respect to the
relevant CSMC Foreign Patent Rights that CSMC desires to offer to third parties.

ARTICLE 9: INFRINGEMENT

9.1 If either of the parties to this LICENSE AGREEMENT becomes aware of any
infringement or potential infringement of the PATENT RIGHTS, that party will
give notice thereof to the other party and provide available information to the
other party. If the production, sale or use of LICENSED PRODUCTS under this
LICENSE AGREEMENT by LICENSEE results in any claim for patent infringement
against LICENSEE, its AFFILIATES, customers, or its sublicensee(s), LICENSEE
shall promptly notify CSMC thereof in writing, setting forth the facts of such
claim in reasonable detail. As between the parties to this LICENSE AGREEMENT,
LICENSEE shall have the first and primary right and responsibility at its own
expense to defend and control the defense of any such claim against LICENSEE, by
counsel of its own choice. LICENSEE shall be free to enter into a settlement,
consent judgment, or other voluntary disposition of such action, provided that
any settlement, consent judgment or other voluntary disposition of such actions,
which: (i) materially limits the scope, validity, or enforceability of patents
included in the PATENT RIGHTS; (ii) subjects CSMC to any nonindemnified
liability; or (iii) admits fault or wrongdoing on the part of CSMC, must be
approved by CSMC, such approval not being unreasonably withheld. CSMC shall
provide LICENSEE notice of such approval or denial of such approval within
thirty (30) days of any request for such approval by LICENSEE, provided that:
(x) in the event CSMC wishes to deny such approval, such notice shall include a
detailed written description of CSMC’s reasonable objections to the proposed
settlement, consent judgment, or other voluntary disposition; and (y) CSMC shall
be deemed to have approved of such proposed settlement, consent judgment, or
other voluntary disposition in the event it fails to provide proper, full notice
within such thirty (30) day period in accordance herewith. CSMC agrees to
cooperate with LICENSEE in any reasonable manner deemed by LICENSEE to be
necessary in defending any such action. LICENSEE shall reimburse CSMC for any
out of pocket expenses incurred in providing such assistance.

9.2 In the event that any PATENT RIGHTS licensed to LICENSEE are infringed by a
THIRD PARTY, LICENSEE shall have the first, primary right, but not the
obligation, to institute, prosecute and control any action or proceeding with
respect to such infringement, by counsel of its choice, including any
declaratory judgment action arising from such infringement. LICENSEE shall be
free to enter into a settlement, consent judgment, or other voluntary
disposition of such action, provided that any settlement, consent judgment or
other voluntary disposition of such actions, which: (i) materially limits the
scope, validity, or enforceability of

 

14



--------------------------------------------------------------------------------

patents included in the PATENT RIGHTS; (ii) subjects CSMC to any non-indemnified
liability or obligation; or (iii) admits fault or wrongdoing on the part of
CSMC, must be approved by CSMC, such approval not to be unreasonably withheld.
CSMC shall provide LICENSEE notice of its approval or denial of such approval
within thirty (30) days of any request for such approval by LICENSEE, provided
that: (x) in the event CSMC wishes to deny such approval, such notice shall
include a detailed written description of CSMC’s reasonable objections to the
proposed settlement, consent judgment, or other voluntary disposition; and
(y) CSMC shall be deemed to have approved of such proposed settlement, consent
judgment, or other voluntary disposition in the event it fails to provide
proper, full notice within such thirty (30) day period in accordance herewith.
If LICENSEE recovers monetary damages in the form of lost profits from a THIRD
PARTY infringer as a remedy for the infringement of PATENT RIGHTS licensed
hereunder, then LICENSEE shall first apply such recovery to the costs and
expenses incurred in obtaining or negotiating for such recovery (including but
not limited to attorneys’ fees), and pay to CSMC the royalties on the remaining
portion of such lost profits at the rate specified in Section 3.3. If LICENSEE
recovers monetary damages in the form of an ongoing reasonable royalty as a
remedy for the infringement of PATENT RIGHTS and/or consideration for an ongoing
license with respect to such PATENT RIGHTS, then, after applying such royalty to
the recovery of the costs and expenses incurred in obtaining or negotiating for
such royalty (including but not limited to attorneys’ fees), the remaining
amount of any such royalty shall be treated as SUBLICENSING REVENUE in
accordance with Section 3.7 above.

9.3 If, within twelve (12) months after receiving notice of any alleged
infringement of the PATENT RIGHTS by a THIRD PARTY, LICENSEE: (i) shall have
been unsuccessful in persuading the alleged infringer to desist; (ii) shall not
have brought and shall not be diligently prosecuting an infringement action; or
(iii) has not entered into settlement discussions with respect to such
infringement, or if LICENSEE shall notify CSMC in writing, at any time prior
thereto, of its intention not to undertake any of the foregoing actions with
respect to the alleged infringer, then CSMC shall have the right, but not the
obligation, to prosecute, at its own expense and utilizing counsel of its
choice, any infringement of the PATENT RIGHTS, and CSMC may, at its own expense
and control, take steps to defend or enforce any patent within the PATENT RIGHTS
and recover, for its own account, any damages, awards or settlements resulting
therefrom. LICENSEE and/or its AFFILIATES shall cooperate as reasonably
requested by CSMC, including joining in such actions, at the expense of CSMC.

9.4 Notwithstanding the foregoing, and without limiting LICENSEE’s rights under
Section 9.1 or 9.2 above to enter into any settlement, consent judgment, or
other voluntary disposition of any legal or equitable action, CSMC shall be
entitled, in its sole discretion and at its own expense, to participate through
counsel of its own choosing in any legal action involving INVENTIONS and PATENT
RIGHTS.

9.5 In any challenge to the PATENT RIGHTS brought or declaratory judgment action
defended not already addressed by the provisions of this Section 9, LICENSEE
shall have the first right, exercisable upon written notice to CSMC within
thirty (30) days of receipt of notice of such action, but not the obligation, to
defend such action at the sole expense of LICENSEE. CSMC shall reasonably
cooperate in any such defense at LICENSEE’s sole expense, including joining in
such actions. If LICENSEE does not so elect, CSMC may defend but has no
obligation to do so.

 

15



--------------------------------------------------------------------------------

9.6 In any action, either party may institute to enforce or defend PATENT RIGHTS
pursuant to this LICENSE AGREEMENT, the other party hereto agrees, at the
request and expense of the party initiating such action, to cooperate in all
respects and to have its employees testify when requested and to make available
relevant records, papers, information samples, specimens and the like subject to
all applicable laws, rules and regulations. The party bringing the action shall
control the prosecution thereof and the other party shall be entitled to be
represented in such action by counsel of its own selection and at its own
expense.

ARTICLE 10: REPRESENTATIONS

10.1 CSMC makes no warranties that any patent will issue on LICENSED TECHNOLOGY
or INVENTIONS. CSMC does not warrant the validity or enforceability of any
patent included in the PATENT RIGHTS or that practice under such patents shall
be free of infringement. CSMC acknowledges that under CSMC’s policy, faculty
members, staff and employees are obligated while they are employed by CSMC to
assign the whole of their rights in any intellectual property conceived using
more than insignificant resources at CSMC to CSMC. The parties acknowledge that
Dr. Henry Lin, one of the co-inventors of the INVENTIONS, is no longer
affiliated with CSMC and is, as of the date of this LICENSE, on the faculty of
the University of Southern California (“USC”). CSMC intends to enter into a
Cooperation Agreement with USC, which would provide, among other things, for
anything within the definition of “PATENT RIGHTS” developed in the future by
Dr. Lin at USC to be covered by the terms and conditions of this LICENSE
AGREEMENT. LICENSEE shall have the right to review and approve the final form of
the Cooperation Agreement before it is entered into between CSMC and USC.
LICENSEE’s review and approval shall not be delayed or withheld unreasonably. It
is understood and agreed by the parties hereto that the discussions regarding,
and the ultimate completion and execution of, the Cooperation Agreement by CSMC
with USC shall not be considered or deemed to be a violation of CSMC’s
representations and warranties set forth in Section 10.2 below.

10.2 CSMC represents and warrants that, to the best of CSMC’s actual, current
knowledge (without investigation outside of CSMC as to such representations and
warranties), as of the EFFECTIVE DATE: (i) the entire right, title, and interest
in the patent applications or patents comprising the PATENT RIGHTS have been
assigned to it free and clear of all liens, claims and encumbrances of any
inventor or any nongovernmental THIRD PARTY and that it has not been notified of
any competing claims with respect to the ownership of the PATENT RIGHTS; (ii)
CSMC has all requisite power and authority to grant the licenses contained in
this LICENSE AGREEMENT under said PATENT RIGHTS and LICENSED TECHNOLOGY; (iii)
CSMC has not entered into any agreements with any THIRD PARTY with respect to
the PATENT RIGHTS, the LICENSED TECHNOLOGY or the INVENTIONS; (iv) its execution
and performance of this LICENSE AGREEMENT will not result in a breach of any
other contract to which it is, or will become a party; (v) it has not received
any notification that the PATENT RIGHTS are invalid or that the exercise by
LICENSEE of the rights granted hereunder will infringe on any patent or other
proprietary right of any THIRD PARTY, (vi) CSMC has not been notified that the
inception, development and reduction to practice of the PATENT RIGHTS has
constituted or involved the misappropriation of trade secrets or other rights of
any THIRD PARTY and (vii) this LICENSE AGREEMENT constitutes the legal, valid
and binding obligation of CSMC, enforceable against CSMC in accordance with its
terms.

 

16



--------------------------------------------------------------------------------

10.3 LICENSEE represents and warrants that, to the best of LICENSEE’s actual,
current knowledge (without investigation outside of LICENSEE as to such
representations and warranties), as of the EFFECTIVE DATE: (i) LICENSEE is a
corporation duly organized, validly existing and in good standing under the laws
of the State of Delaware and has the corporate power and authority to enter into
this LICENSE AGREEMENT and to perform its obligations hereunder; (ii) LICENSEE
has all requisite power and authority to accept the rights and obligations
contained in this LICENSE AGREEMENT; (iii) LICENSEE has not entered into any
agreements with any THIRD PARTY with respect to the PATENT RIGHTS, the LICENSED
TECHNOLOGY or the INVENTIONS; (iv) its execution and performance of this LICENSE
AGREEMENT will not result in a breach of any other contract to which it is, or
will become a party; and (iv) this LICENSE AGREEMENT constitutes the legal,
valid and binding obligation of LICENSEE, enforceable against LICENSEE in
accordance with its terms.

10.4 EXCEPT AS PROVIDED IN SECTION 10, CSMC DISCLAIMS ALL WARRANTIES WITH REGARD
TO INVENTIONS, LICENSED TECHNOLOGY AND PATENT RIGHTS LICENSED UNDER THIS
AGREEMENT OR ANY OTHER SUBJECT MATTER OF THIS AGREEMENT, INCLUDING, BUT NOT
LIMITED TO, ALL WARRANTIES, EXPRESSED OR IMPLIED, OF MERCHANTABILITY AND FITNESS
FOR ANY PARTICULAR PURPOSE. LICENSEE ACCEPTS THE PATENT RIGHTS ON AN “AS-IS”
BASIS.

ARTICLE 11: INDEMNIFICATION AND LIMITATIONS

11.1 In exercising its rights under this LICENSE AGREEMENT, LICENSEE shall
materially comply with the requirements of any and all applicable laws,
regulations, rules and orders of any governmental body having jurisdiction over
the exercise of rights under this LICENSE AGREEMENT. LICENSEE further agrees to
indemnify and hold CSMC, its officers, directors, employees, and agents harmless
from and against any costs, expenses, attorneys’ fees, citation, fine, penalty
and liability of every kind and nature, which might be imposed directly against
CSMC, its officers, directors, employees, or agents by reason of any asserted or
established violation of any such laws, order, rules and/or regulations by
LICENSEE.

11.2 LICENSEE agrees to indemnify, hold harmless and defend CSMC, its officers,
directors, employees, and agents against any and all claims, suits, losses,
damage, costs, fees, and expenses (“LOSSES”) asserted by THIRD PARTIES, both
government and private, resulting from or arising out of the exercise of
LICENSEE’s rights under this LICENSE AGREEMENT, provided such LOSSES do not
result from CSMC’S or its officers’, directors’, employees’ or other agents
negligence, intentional misconduct, breach of this LICENSE AGREEMENT, or failure
to comply with any applicable laws, rules, or regulations.

11.3 LICENSEE is required to maintain in force at its sole cost and expense,
with reputable insurance companies, insurance coverage in amounts and of types
(including products liability and general liability policies at such time as is
appropriate) reasonably sufficient to

 

17



--------------------------------------------------------------------------------

cover its activities and protect against liability under Sections 11.1 and 11.2
above. CSMC shall have the right to ascertain from time to time that such
coverage exists, such right to be exercised in a reasonable manner. Such
insurance policies shall name CSMC as an additional insured party, and shall
provide a minimum of $10,000,000 in coverage in the aggregate and provide for a
thirty (30) day notice to CSMC of any material change in coverage under such
policies. LICENSEE shall provide CSMC with Certificates of Insurance within
thirty (30) days of the EFFECTIVE DATE (subject to extension if reasonably
required) and annually thereafter, evidencing the policies required in
accordance with this Section 11.3.

11.4 EXCEPT WITH RESPECT TO BREACHES OF SECTION 12, IN NO EVENT WILL EITHER
PARTY OR THEIR AFFILIATES BE LIABLE FOR SPECIAL, INDIRECT, INCIDENTAL, PUNITIVE,
TREBLE OR CONSEQUENTIAL DAMAGES INCLUDING LOST PROFITS, WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER LEGAL THEORY.

ARTICLE 12: CONFIDENTIALITY

12.1 Definition. “CONFIDENTIAL INFORMATION” means confidential or proprietary
information, data or know-how, whether provided in written, oral, visual or
other form, provided by one party (the “DISCLOSING PARTY”) to the other party
(the “RECEIVING PARTY”) in connection with this LICENSE AGREEMENT, including but
not limited to, the terms of this LICENSE AGREEMENT, the PATENT RIGHTS, any
communications with the United States Patent Office and any foreign patent
office relating to the Patent Rights and information relating to the DISCLOSING
PARTY’s existing or proposed research, development efforts, patent applications,
business or products. Except for individually identifiable health information
which is protected as provided for in Section 12.6 hereinafter, CONFIDENTIAL
INFORMATION will not include any such information that: (i) is already known to
the RECEIVING PARTY (other than under an obligation of confidentiality) at the
time of disclosure (as evidenced by written records of the RECEIVING PARTY);
(ii) is or becomes generally available to the public other than through any act
or omission of the RECEIVING PARTY; (iii) is disclosed to the RECEIVING PARTY
without obligation of confidentiality by a THIRD PARTY who had the legal right
to disclose such information; or (iv) is independently discovered or developed
by or on behalf of the RECEIVING PARTY without the use or benefit of the
CONFIDENTIAL INFORMATION of the DISCLOSING PARTY (as evidenced by written
records of the RECEIVING PARTY).

12.2 Confidentiality. The RECEIVING PARTY will keep in confidence all
CONFIDENTIAL INFORMATION of the DISCLOSING PARTY with the same degree of care it
employs to maintain the confidentiality of its own CONFIDENTIAL INFORMATION, but
no less than a reasonable degree of care. The RECEIVING PARTY will not use such
CONFIDENTIAL INFORMATION for any purpose other than in performance of or
exercise of its rights under this LICENSE AGREEMENT or disclose the same to any
THIRD PARTY other than to such of its employees, agent, or subcontractors who
have a need to know such CONFIDENTIAL INFORMATION to implement the terms of or
exercise of its rights under this LICENSE AGREEMENT. A RECEIVING PARTY will
advise any employee, agent or subcontractor who receives CONFIDENTIAL
INFORMATION of such obligations, and the

 

18



--------------------------------------------------------------------------------

RECEIVING PARTY will ensure that all such agents, employees and subcontractors
comply with such obligations as if they had been a party hereto. The RECEIVING
PARTY will be liable for breach of this Article 12 by any of its employees,
agents or subcontractors.

12.3 Permitted Disclosure and Use. The RECEIVING PARTY will have the right to
disclose CONFIDENTIAL INFORMATION if, in the reasonable opinion of the RECEIVING
PARTY’s legal counsel, such disclosure is required by law or the rules of any
stock exchange, provided that, to the extent reasonably practicable, the
RECEIVING PARTY gives adequate prior notice of such disclosure to the DISCLOSING
PARTY to permit the DISCLOSING PARTY to intervene and to request protective
orders or other confidential treatment. The RECEIVING PARTY will cooperate
reasonably with any such efforts by the DISCLOSING PARTY.

12.4 Confidentiality of this LICENSE AGREEMENT. The terms of this LICENSE
AGREEMENT will be deemed CONFIDENTIAL INFORMATION of each party. Either party
may disclose the terms of this LICENSE AGREEMENT: (i) if, in the opinion of its
counsel, such disclosure is required by law, provided that such party will seek
appropriate confidentiality of those portions of the LICENSE AGREEMENT for which
confidential treatment or a protective order is typically permitted by the
relevant governmental authority; or (ii) as necessary in connection with any
financing, merger, strategic partnership, or other similar transaction, subject
to the execution of confidentiality agreement with the THIRD PARTY.

12.5 Return. Upon termination of this LICENSE AGREEMENT, the RECEIVING PARTY
will return or destroy all documents or other media containing CONFIDENTIAL
INFORMATION of the DISCLOSING PARTY; provided, however, that each party shall
have the right to retain an archive copy of any CONFIDENTIAL INFORMATION with
its legal counsel for the purposes of monitoring compliance with the obligations
of this Article 12.

12.6 Individually Identifiable Health Information. The parties recognize a
common goal of securing the integrity of all individually identifiable health
information and according that information confidentiality and protection from
disclosure. The parties will use their best efforts in that regard.
Notwithstanding anything else in this Agreement to the contrary:

(a) All individually identifiable health information (including information
relating to patients and/or study subjects whose identities may be ascertained
by the exercise of reasonable effort through investigation or through use of
other public or private databases) shall be treated as confidential by the
parties in accordance with all applicable federal, state and local laws, rules
and regulations governing the confidentiality and privacy of individually
identifiable health information, including, but without limitation, to the
extent that the party is subject to it, the Administrative Simplification
provisions of the Health Insurance Portability and Accountability Act of 1996
and all regulations and official guidance promulgated thereunder (“HIPAA”), and
the parties agree to take such additional steps and/or to negotiate such
amendments to this Agreement as may be required to ensure that each party is and
remains in compliance with HIPAA, to the extent the party is subject to it;

 

19



--------------------------------------------------------------------------------

(b) Licensee, even if not a covered entity under HIPAA, recognizes that pursuant
to this Agreement, Licensee has the responsibility (1) to protect all
individually identifiable health information consistent with the protections
afforded to that information as Confidential Information set forth in
Section 12.1 hereof; (2) only to use and disclose such information as necessary
to discuss and analyze the results of a study, to ensure research integrity, to
communicate with the U.S. Food and Drug Administration and other regulatory
authorities, and otherwise as required by law or as permitted by authorizations
or consents signed by study subjects or waiver of authorization granted by the
affiliated Institutional Review Board (the “Permitted Activities”); (3) to
restrict the use and disclosure of any individually identifiable health
information gained through the Permitted Activities to its workforce,
contractors, subcontractors, study collaborators, licensees, sublicensees and
agents (collectively “Recipients of Patient Information”) who must have access
to that information in order directly to support or facilitate the Permitted
Activities; (4) to notify the Recipients of Patient Information of the
requirements regarding protecting, using and disclosing such information in the
fulfillment of their assigned duties, and to use any necessary means to bind
those parties to these restrictions and requirements relating to individually
identifiable health information; and (5) to ensure that neither Licensee nor any
Recipients of Patient Information use individually identifiable health
information to market to research subjects or for other marketing purposes,
including marketing research or marketing studies, or for any publication of
research results or findings;

(c) Licensor agrees to permit Licensee and its designated monitors access to
study subjects’ records to monitor the progress of a clinical investigation, to
assure adequate protection of the rights and safety of study subjects, and the
quality and integrity of the research data, as required by law or as permitted
by authorizations or consents signed by study subjects or waiver of
authorization granted by an Institutional Review Board affiliated with Licensor,
or by a “Privacy Board” that meets the requirements of HIPAA and is approved by
Licensor; and

(d) The parties agree to cooperate with any reasonable requests from third party
payors and/or government agencies for information with respect to the medical
necessity of and reimbursement for medical services furnished to patients
enrolled in a study, to the extent that those services are not reimbursed by
Licensee pursuant to this Agreement, and the parties shall cooperate with each
other to narrow the scope of any such request from third party payors.

12.7 Remedies. Money damages will not be an adequate remedy if this Article 12
is breached and, therefore, either party may, in addition to any other legal or
equitable remedies, seek an injunction or other equitable relief against such
breach or threatened breach without the necessity of posting any bond or surety.

12.8 Survival. This Article 12 will survive the expiration or termination of
this LICENSE AGREEMENT for a period of ten (10) years.

 

20



--------------------------------------------------------------------------------

ARTICLE 13: MISCELLANEOUS

13.1 Assignability. This LICENSE AGREEMENT is binding upon and shall inure to
the benefit of the parties hereto, their successors and assigns. However, this
LICENSE AGREEMENT shall be personal to LICENSEE, and it is not assignable by
LICENSEE to any other person or entity without the written consent of CSMC,
which consent shall not be unreasonably withheld. Notwithstanding the foregoing:
LICENSEE shall be free to assign this LICENSE AGREEMENT without such consent:
(i) to any AFFILIATE of LICENSEE; or (ii) in connection with any sale of
substantially all of its assets or business (or portion of its assets or
business related to the subject matter hereof), merger, acquisition,
consolidation, or other similar transaction. CSMC shall have the right to assign
its rights hereunder as part of any reorganization or bond financing.

13.2 Waiver. It is agreed that no waiver by either party hereto of any breach or
default of any of the covenants or agreements herein set forth shall be deemed a
waiver as to any subsequent and/or similar breach or default.

13.3 Use of CSMC’s Name. The use of the name of CSMC, or any contraction
thereof, or the use of the names of Drs. Mark Pimentel and Henry Lin,
individually, in any manner in connection with the exercise of rights under this
LICENSE AGREEMENT is expressly prohibited without the prior written consent of
CSMC (or that of the individuals with respect to their respective names),
provided that, notwithstanding the foregoing, LICENSEE shall have the right to
identify CSMC as the licensor and to disclose the terms of this LICENSE
AGREEMENT to prospective investors, strategic partners, investment bankers, and
regulatory authorities, or other document or filing prepared in connection with
its compliance obligations under applicable securities law or other applicable
law or regulation.

13.4 Use of LICENSEE’s Name. CSMC may not use the name of LICENSEE in any
manner, including without limitation, in any advertising or other promotional
material, without the prior written consent of LICENSEE.

13.5 Public Announcements. Any news release or other public announcement
relating to this Agreement, including any of its terms, or to the performance
hereunder, must be approved by the parties, which approval shall not be
unreasonably withheld. Once the text or substance of an announcement has been so
approved, it may be repeated without further approval if used within a period of
twelve (12) months after the first approval. Any disclosure which is required by
law may be made without the prior consent of the other party, although the other
party shall be given prompt written notice of any such legally required
disclosure and an opportunity to comment on the proposed disclosure reasonably
in advance to the extent feasible. Further, the disclosing party shall make
diligent efforts to limit the nature and scope of any disclosure to the extent
reasonably possible and to otherwise prevent the disclosure of the
non-disclosing parties’ Confidential Information. Unless otherwise required by
law, in no event shall a party be required to consent to the disclosure of any
of the financial terms of this Agreement.

13.6 Publicity and Marks. Neither Party may use any name, trade name, logo,
trademark or service mark of the other party in any form or publicity in
connection with this

 

21



--------------------------------------------------------------------------------

Agreement without the prior written consent of the other party other than in
public filings that are required under securities laws or as necessary or
appropriate to obtain from any governmental agency any necessary approval or
license.

13.7 Independent Contractor Status. It is understood that nothing in this
LICENSE AGREEMENT shall be construed or applied to create a relationship of
partners, agency, joint venture or of employer and employee between the parties.
Neither party shall have the right to obligate or bind the other in any manner.

13.8 Notice. Any notice required or permitted to be given to the parties hereto
shall be in writing and deemed to have been properly given if delivered in
person, mailed by certified mail, return receipt requested, or using a
nationally recognized courier service to the other party at the appropriate
address as set forth below. Other addresses may be designated in writing by the
parties during the term of this LICENSE AGREEMENT.

 

CSMC    LICENSEE Cedars-Sinai Medical Center    Salix Pharmaceuticals, Inc. 8700
Beverly Blvd.    1700 Perimeter Park Drive Los Angeles, California 90048   
Morrisville, North Carolina 27560-8404 Attn: Senior Vice President for    Attn:
General Counsel           Academic Affairs   

with a copy to: Senior Vice President for

                         Legal Affairs & General Counsel

13.9 Governing Law and Venue. This LICENSE AGREEMENT shall be interpreted and
construed in accordance with the laws of the State of California. The State and
Federal Courts located in the city of Los Angeles shall have exclusive
jurisdiction to hear any legal action arising out of this LICENSE AGREEMENT;
provided, however, that any claims or disputes arising under or related to
Section 5 will be resolved solely as set forth in Section 5.

13.10 Complete Agreement. It is understood and agreed between CSMC and LICENSEE
that this LICENSE AGREEMENT constitutes the entire agreement, both written and
oral, between the parties, and shall not be amended or modified except by a
written agreement signed by authorized officers of all parties, and that all
prior agreements respecting the subject matter hereof, either written or oral,
expressed or implied, shall be abrogated, canceled, and are null and void and of
no effect.

13.11 Severability. In the event that a court of competent jurisdiction holds
any provision of this LICENSE AGREEMENT to be invalid, such holding shall have
no effect on the remaining provisions of this LICENSE AGREEMENT, and they shall
continue in full force and effect.

13.12 Patent Marking. In the event any LICENSED PRODUCT is the subject of a
patent under the PATENT RIGHTS and to the extent relevant under applicable law,
LICENSEE shall mark all products made, sold or otherwise disposed of by or on
behalf of it or any of its

 

22



--------------------------------------------------------------------------------

sublicensees with the word “Patented” followed by the number of the licensed
patent. In such case, LICENSEE shall mark any LICENSED PRODUCTS made using a
process or method covered by any PATENT RIGHTS with the number of each such
patent and, if such LICENSED PRODUCT is covered by PATENT RIGHTS, LICENSEE shall
respond to any request or disclosure under Title 35, Section 287(b)(4)(B) of the
United States Code by only notifying CSMC of the request for disclosure.

13.13 Compliance with Laws. Each party shall comply with all applicable federal,
state and local laws and regulations in connection with its activities pursuant
to this LICENSE AGREEMENT.

13.14 Enforceability. If any provision of this LICENSE AGREEMENT shall be found
by a court of competent jurisdiction to be void, invalid or unenforceable, the
same shall be reformed to comply with applicable law or stricken if not so
conformable, so as not to affect the validity or enforceability of the remainder
of this LICENSE AGREEMENT.

13.15 Construction. This LICENSE AGREEMENT has been prepared, examined,
negotiated and revised by each party and their respective attorneys, and no
implication shall be drawn and no provision shall be construed against any party
to this LICENSE AGREEMENT by virtue of the purported identity of the drafter of
this LICENSE AGREEMENT or any portion thereof.

13.16 Counterparts. This LICENSE AGREEMENT may be executed simultaneously in one
or more counterparts, each of which shall constitute one and the same
instrument. This LICENSE AGREEMENT may be executed by facsimile.

13.17 Attorneys’ Fees. In the event of any action at law or in equity between
the parties hereto to enforce any of the provisions hereof, the unsuccessful
party to such litigation shall pay to the successful party all reasonable costs
and expenses, including reasonable attorneys’ fees, incurred therein by such
successful party; and if such successful party shall recover a judgment in any
such action or proceeding, such reasonable costs, expenses and attorneys’ fees
may be included in and as part of such judgment.

13.18 Further Assurances. At any time and from time to time after the EFFECTIVE
DATE, each party shall do, execute, acknowledge and deliver, and cause to be
done, executed, acknowledged or delivered, all such further acts, transfers,
conveyances, assignments or assurances as may be reasonably required to
consummate the transactions contemplated by this LICENSE AGREEMENT.

13.19 Survival of Terms. Articles 1, 4, 7, 9, 10, 11, 12 and 13, and Section 6.2
shall survive the expiration or termination of this LICENSE AGREEMENT.

[Signature page to follow]

 

23



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, CSMC and LICENSEE have executed this LICENSE AGREEMENT as of
the EFFECTIVE DATE, in duplicate originals, by the duly authorized respective
officers.

 

CEDARS-SINAI MEDICAL CENTER      SALIX PHARMACEUTICALS, INC. By:  

/s/ Edward M. Prunchunas

    

/s/ Carolyn J. Logan

  Edward M. Prunchunas      Signature   Senior Vice President for Finance & CFO
           

Carolyn J. Logan

       Printed Name By:  

/s/ Shlomo Melmed

    

President & CEO

  Shlomo Melmed, M.D.      Title   Senior Vice President for Academic Affairs   
   

6/28/06

    

June 22, 2006

  Date      Date

 

24



--------------------------------------------------------------------------------

SCHEDULE “X”

Rifaximin IBS Studies (subject to FDA discussions) and Estimated Costs

 

Phase 1 Study –    Estimated costs [*] Phase 2 Study –    Estimated costs [*]
Phase 3 Study #1 –    Estimated costs [*] Phase 3 Study #2 –    Estimated costs
[*] Safety Study –    Estimated costs [*]

Estimated Timelines

Phase 1 thru 3 Studies completed and NDA filed by [*] of [*]

NDA approval, contingent on FDA review and satisfaction with data submissions,
expected in [*] to [*]

 

[*] Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

25